 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Western Pennsylvania School for the Deaf andFederation of Teachers Organizing Committee(PaFT, AFL-CIO) and Commonwealth of Penn-sylvania, Pennsylvania Labor Relations Board.Case AO--235June 16, 1982ADVISORY OPINIONOn January 29, 1982, The Western PennsylvaniaSchool for the Deaf, herein called the Employer,filed a petition pursuant to Sections 102.98 and102.99 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, for anadvisory opinion on whether the Board wouldassert jurisdiction over its operations with respectto a representation petition pending before theCommonwealth of Pennsylvania Labor RelationsBoard, herein called the PLRB. The WesternPennsylvania School for the Deaf Federation ofTeachers Organizing Committee (PaFT, AFL-CIO), herein called the Union, filed a petition foradvisory opinion on February 3, 1982, which raisesessentially the same issues as the Employer's peti-tion. On the same date, the PLRB filed a motion tointervene in this proceeding and on February 17,1982, the Employer filed a brief in support of itspetition.In pertinent part, the petitions, brief, and motionallege as follows:Thege is pending before the CommonwealthCourt of Pennsylvania an appeal from a decision ofthe Court of Common Pleas of Allegheny County,Pennsylvania, affirming a finding of the PLRB thatthe Employer is a public employer within themeaning of applicable statutes of the Common-wealth of Pennsylvania and, therefore, subject tothe jurisdiction of the PLRB rather than the Na-tional Labor Relations Board, herein called theBoard. The Commonwealth Court was not per-suaded that the Employer is a "state or politicalsubdivision thereof' expressly excluded from thejurisdiction of the Board by Section 2(2) of the Na-tional Labor Relations Act, the statute adminis-tered by the Board. It noted that the Board aban-doned the "intimate connection" test in NationalTransportation Service, Inc., 240 NLRB 565 (1979),for determining whether to assert jurisdiction overan entity with close ties to an entity exempt fromthe Board's jurisdiction pursuant to Section 2(2)and adopted the "right to control" test pursuant towhich the Board will assert jurisdiction over suchan employer if the employer has sufficient controlover the employment conditions of its employeesto bargain with a labor organization as their repre-sentative. The court expressed doubt as to whetherthe Board applying the "right to control" test262 NLRB No. 28would assert jurisdiction over the Employer anddirected the parties to petition the Board for an ad-visory opinion on whether the Board would assertjurisdiction on the basis of its current standards.The Employer is a nonprofit educational institu-tion which provides educational services for hear-ing-impaired children. It enrolls approximately 430students, all of whom are referred by the publicschool districts of western Pennsylvania. Its grossincome for fiscal year "1980-1981" was $5,715,000of which approximately 76 percent was derivedfrom state sources, 7 percent from Federal Govern-ment sources, 16 percent from endowment incomeand contributions, and 1 percent from miscella-neous sources. It appears to be administered by aprivate, self-perpetuating board of directors and ap-parently has no power of eminent domain, subpena,or taxation.The Employer contends that the current recordis inadequate for the Board to decide whether toassert jurisdiction over its operations and proposesthat the Board conduct an evidentiary hearing todevelop the issues since the record developed inthe state proceedings was developed prior to theBoard's decision in National Transportation, supra,abandoning the "intimate connection" test andadopting the "right to control" test for determiningwhether to assert jurisdiction over entities withclose ties to entities exempt from Board jurisdictionunder Section 2(2) of the Act. The Union and thePLRB maintain that because of the relationship be-tween the Employer and the Commonwealth ofPennsylvania the PLRB has properly asserted juris-diction. The PLRB further contends that the Em-ployer is an instrumentality of the Commonwealthof Pennsylvania and that, consequently, the Em-ployer is exempt from the Board's jurisdictionunder Section 2(2) of the Act under either the inti-mate connection test or the "right to control test."The PLRB contends, in addition, that, assumingthe Board may assert jurisdiction over the Employ-er, state governmental controls and regulationswarrant the declining of such jurisdiction pursuantto the "right to control" test. Thus, the PLRBmaintains that an evidentiary hearing may be neces-sary on the issue of state control over the Employ-er's "personnel matters."On the basis of the above, the Board is of theopinion that:The Board's advisory opinion proceedings aredesigned primarily to determine questions as to theapplicability of the Board's discretionary jurisdic-tional standards to an employer's "commerce" op-240 THE WESTERN PENNSYLVANIA SCHOOL FOR THE DEAFerations. The submissions by the Employer, theUnion, and the PLRB, including the precedentscited by them, basically raise the issue as to wheth-er the Employer, because of its relationship withthe Commonwealth of Pennsylvania, shares Penn-i See Massachusetts Labor Relations Commission (Baystate Bus Corpora-tion), 236 NLRB 1357 (1978); Follerr Corporation, 223 NLRB 800 (1976);Pennsylvania Labor Relations Board (George Junior Republic), 215 NLRB323 (1974); Globe Security Systems, Inc., 209 35 NLRB (1974); and RobertC. Coleman. Johnny Cox. Rodney Gregorio. Sam Law. James H. Victor andFrank Wilson, 180 NLRB 529 (1969)sylvania's exemption under Section 2(2) of the Act,thereby precluding the Board from asserting juris-diction over the Employer. This issue does not fallwithin the intent of the Board's advisory opinionrules.2We shall, therefore, dismiss the petitions.Accordingly, it is hereby ordered that, for thereasons set forth above, the petitions for advisoryopinion herein be, and they hereby are, dismissed.2 Ibid.241